 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBristol Spring Manufacturing Company and UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, UAW Local 1251. CaseI-CA-12714August 24, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on February 7, 1977, byUnited Automobile, Aerospace and AgriculturalImplement Workers of America. UAW Local 1251,herein called the Union, and duly served on BristolSpring Manufacturing Company, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 1, issued a complaint and notice of hearingand amendment to complaint on March 15 and April26, 1977, respectively, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 6,1976, following a Board election in Case I-RC-14258, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about October 12, 1976, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On March 28 and May 9, 1977, Respondentfiled its answers to the complaint and amendment tocomplaint, respectively, admitting in part, anddenying in part, the allegations in the complaint andthe amended complaint.On May 12, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Respondent filed a response thereto onMay 23, 1977, entitled "Response to GeneralCounsel's Motion for Summary Judgment." Also, onMay 23, 1977, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowOfficial notice is taken of the record in the representation proceeding,Case I-RC 14258. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosvstems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,231 NLRB No. 85Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled "Response to Order to Show Causeand Motion That General Counsel's Motion forSummary Judgment be Dismissed," in which itincorporated therein the matters contained in its"Response to General Counsel's Motion for Summa-ry Judgment." Counsel for the General Counselsubsequently filed an answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint and the amendedcomplaint and response to the Notice To ShowCause, Respondent contests the validity of theUnion's certification (1) on the basis of its objectionsin the underlying representation case, and (2) on thegrounds that it has no knowledge as to whether ornot an appropriate panel of the Board considered thesubmissions in support of its exceptions to the ActingRegional Director's report and properly executed itsDecision and Certification of Representative. In hissubmissions, the General Counsel contends, interalia, that Respondent is attempting to relitigaterepresentation case matters considered and disposedof in the prior representation proceeding and this itmay not do. We agree.Review of the record herein, including that in CaseI-RC-14258, establishes that, pursuant to a Stipula-tion for Certification Upon Consent Election, anelection was held on April 2, 1976, in which the votewas 43 to 36 with 7 determinative challenged ballots.Thereafter, Respondent filed timely objections to theelection alleging union conduct essentially as fol-lows: (1) campaign activity designed to create theimpression that the Government and the Boardendorsed the Union; (2) misrepresentations; (3)financial inducements; (4) threats; and (5) creatingan "atmosphere of fear." After investigation, theActing Regional Director issued on July 22, 1976, areport entitled "Consolidated Report on Objectionsand Challenged Ballots" recommending that the1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C.Va., 1967);Follell Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.568 BRISTOL SPRING MFG. CO.objections be overruled and that the challenge to oneballot be sustained.2Accordingly, since the remain-ing six challenged ballots were no longer determina-tive and the Union received a majority of the validvotes cast, the Acting Regional Director recommend-ed that a certification of representative be issued.Respondent filed with the Board detailed exceptionsand a brief essentially reiterating its objections,excepting specifically to the Acting Regional Direc-tor's failure to consider the Union's payment of theBoard agent's lunch as set forth in an attachedaffidavit, and requesting that the election be setaside, or, alternatively, that a hearing be held on itsobjections. After considering Respondent's objec-tions and determinative challenges and the report,and after reviewing the record in light of theexceptions and brief, the Board, on October 6, 1976,issued a Decision and Certification of Representa-tive3in which it adopted the findings and recommen-dations of the Acting Regional Director and certifiedthe Union, thereby necessarily finding that Respon-dent did not raise substantial or material issuesrequiring a hearing.In its response to the Notice To Show CauseRespondent again contends that it is entitled to anevidentiary hearing on its objections. As indicatedabove, the Board's Decision and Certification ofRepresentative necessarily found that Respondent'sobjections raised no issues requiring a hearing. It iswell established that parties do not have an absoluteright to a hearing. It is only when the moving partypresents a prima facie showing of "substantial andmaterial factual issues" which would warrant settingaside the election that it is entitled to an evidentiaryhearing4and Respondent has not made such ashowing. It is clear that, absent arbitrary action, thisqualified right to a hearing satisfies all statutory andconstitutional requirements.5It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled2 The parties had stipulated and the Acting Regional Director found thatthe voter was ineligible to vote because he was a managerial employee.:' In its answer, Respondent contends that it has no knowledge as towhether or not an appropriate panel of the Board considered its objections,exceptions, and briefs including material not previously considered by theActing Regional Director and whether the panel properly executed theDecision and Certification of Representative. However, the panel thatdecided the instant case also decided and issued the Decision andCertification of Representative in the underlying representation case and inso doing considered the entire record, including Respondent's objections,exceptions, and briefs. The signed copy of the Decision and Certification ofRepresentative by the three panel members is to be found in the formal fileof the representation case (I-RC-14258) located at the Board's Offices inWashington, D.C., and is available for inspection and copying and is notreported in printed volumes of Board decisions.I NL.R.B. v. Modine Manufacturing Company, 500 F.2d 914 (C.A. 8,1974), enfg. 203 NLRB 527 (1973): Handy Hardware Wholesale, Inc., 222to relitigate issues which were or could have beenlitigated in a prior representation proceeding.6Except as hereafter discussed, all issues raised byRespondent in this proceeding were or could havebeen litigated in the prior representation proceeding,and Respondent does not offer to adduce at ahearing any newly discovered or previously unavail-able evidence, nor does it allege that any specialcircumstances exist herein which would require theBoard to reexamine the decision made in therepresentation proceeding. We therefore find thatRespondent has not raised any issue which isproperly litigable in this unfair labor practiceproceeding.Respondent also contends in its response that theActing Regional Director assigned the same Boardagent, who investigated the earlier unfair laborpractice charge against Respondent in Case I-CA-11410, to investigate the objections in the underlyingrepresentation case, contrary to normal RegionalOffice practice. Respondent made no showing thatthis Board agent's investigation of the unfair laborpractice charge prejudiced his participation in theunderlying representation case to the detriment ofRespondent or compromised the integrity of therepresentation proceedings.7Furthermore, Respon-dent has not shown why this matter could not havebeen raised in the underlying representation caseand, therefore, it cannot be relitigated here.8Further, in its response Respondent contends thatgranting summary judgment on the issue of its failureto furnish the specific information requested by theUnion is unwarranted as the complaint and itsamendment, which allege the request for informa-tion, failed also to allege that it was "relevant andnecessary." We find no merit in this contention. Therequest for this information as well as the refusal tofurnish it as alleged in complaint is admitted byRespondent's answer.9The information requested bythe Union herein, such as the names and jobclassifications of the union employees, and theirwages, hours, and other current benefits, clearlyconstitutes information which has a direct bearing onNLRB 373 (1976); Janler Plastic Mold Corporation, 191 NLRB 162 (1971);Crest Leather Manufacturing Corporation. 167 NLRB 1085 (1967), and casescited therein.5 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.] v. N.LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).6 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146. 162 (1941).Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).7 Osborn Transportation, Inc., 226 NLRB 1370 (1976); Kimco AutoProducts of Mississippi, Inc., 184 NLRB 599 (1970): Amax AluminumExtrusion Products, Inc., 172 NLRB 1401 (1968).8 Pittsburgh Plate Glass v. N. L R. B., supra, fn. 6.9 Accordingly, we find no merit in Respondent's contention in itsresponse that the factual allegations of par. II of the Motion for SummaryJudgment are beyond the scope of the complaint, since they are in supportof the requests and refusals to bargain alleged in the complaint, whichallegations were admitted by Respondent's answers.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe negotiation of wages, hours, and other terms andconditions of employment and, therefore, is relevantand necessary.10 The Board has held that suchinformation encompasses matters which are manda-tory subjects of bargaining, and employers arerequired to provide this information to enable unionsto bargain intelligently and to fulfill their obligationsas the selected representatives of their employees."We shall, accordingly, grant the Motion for Summa-ry Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a corporation organized under thelaws of the State of Connecticut, at all times materialherein, has maintained its principal office and placeof business at 123 Whiting Street, Plainville, Con-necticut (herein called the Plainville plant), where itis now and continuously has been engaged in themanufacture, sale, and distribution of precisionsprings, wire forms, metal stampings, and relatedproducts. Respondent, in the annual course andconduct of its business operations, receives at itsPlainville plant products and materials valued inexcess of $50,000 directly from points located outsidethe State of Connecticut. Annually, Respondent, inthe course and conduct of its business operations,ships from its Plainville plant springs and relatedproducts valued in excess of $50,000 directly topoints outside the State of Connecticut.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Automobile, Aerospace and AgriculturalImplement Workers of America, UAW Local 1251,is a labor organization within the meaning of Section2(5) of the Act."' N.L.R.B. v. Acme Industrial Co., 385 U.S. 432, 435-436 (1%967)." Dynamic Machine Co., 221 NLRB 1140, 1142 (1975); IrwindaleDivision of L U Industries, a Division of Phillips Industries, Inc., 219 NLRB364, 366 (1975): Northwest Publications, Inc., 211 NLRB 464, 465 (1974).12 The Union seeks information relating to: names, ages, sex, maritalstatus, dependents, and classifications of all unit employees; individualIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees ofRespondent employed at its Plainville plant,exclusive of all office clerical employees, sales-men, confidential employees, professional em-ployees, watchmen, guards and supervisors asdefined in the Act.2. The certificationOn April 2, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 6, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 12, 1976, and atall times thereafter, the Union has requested Respon-dent to furnish certain relevant and necessaryinformation for the purpose of collective bargain-ing,12and to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about October 12, 1976, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceOctober 12, 1976, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborwage rates of pay for each unit employee; wage structure for minimums andmaximums of each labor grade or classification; what fringe benefits are ineffect for unit employees such as the number of paid holidays; amount oflife insurance and cost; weekly indemnity for sickness and accident benefitsand duration of such benefits and their cost; hospital and medical benefits;pension plan; and other related matters.570 BRISTOL SPRING MFG. CO.practices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(aX)(5) and (1) of the Act, weshall order that it cease and desist therefrom, furnishthe Union the requested relevant and necessaryinformation for the purpose of collective bargaining,and upon request, bargain collectively with theUnion as the exclusive representative of all employ-ees in the appropriate unit, and, if an understandingis reached, embody such understanding in a signedagreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Bristol Spring Manufacturing Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW Local1251, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees ofRespondent employed at its Plainville plant, exclu-sive of all office clerical employees, salesmen,confidential employees, professional employees,watchmen, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 6, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 12, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about October 12, 1976, andat all times thereafter, to provide the above-namedlabor organization with certain relevant and neces-sary information requested by it for purposes ofcollective bargaining, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, and refusalto provide relevant and necessary information for thepurposes of collective bargaining, Respondent hasinterfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Bristol Spring Manufacturing Company, Plainville,Connecticut, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW Local 1251, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All production and maintenance employees ofRespondent employed at its Plainville plant,exclusive of all office clerical employees, sales-571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, confidential employees, professional em-ployees, watchmen, guards and supervisors asdefined in the Act.(b) Refusing to provide the above-named labororganization with the relevant and necessary infor-mation requested by it for the purpose of collectivebargaining.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Upon request, provide the above-named labororganization with the relevant and necessary infor-mation requested by it for the purpose of collectivebargaining.(c) Post at its Plainville, Connecticut, facility copiesof the attached notice marked "Appendix." 13Copiesof said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, UAW Local 1251, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT refuse to provide the Union withthe relevant and necessary information requestedby it for the purpose of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees of Respondent employed at its Plainvilleplant, exclusive of all office clerical employ-ees, salesmen, confidential employees, pro-fessional employees, watchmen, guards andsupervisors as defined in the Act.WE WILL, upon request, provide the above-named labor organization with relevant andnecessary information requested by it for thepurpose of collective bargaining.BRISTOL SPRINGMANUFACTURINGCOMPANY572